--------------------------------------------------------------------------------

--------------------------------------------------------------------------------









 
Allen&Gledhill
 
ADVOCATES & SOLICITORS








 
Execution version


 
Dated                 2 5 SEP 2009

 

 
 
               TECH SEMICONDUCTOR SINGAPORE PTE. LTD.
 
as Borrower






 
and
 
            CITICORP INVESTMENT BANK (SINGAPORE) LIMITED
 
as Facility Agent














 
             AMENDMENT AGREEMENT
 
                          (being supplemental to the US$600,000,000 Facility
Agreement
                                                                                                           dated
31 March 2008)


























 
ALLEN & GLEDHILL LLP
 
ONE MARINA BOULEVARD #28-00 SINGAPORE 018989

 
 

--------------------------------------------------------------------------------

 



















 
TABLE OF CONTENTS


 
Contents
 
Page
     
1.
Definitions and Interpretation
1
     
2.
Incorporation
2
     
3.
Amendments to the Original Facility Agreement
2
     
4.
Effective Date
4
     
5.
Amendment Fee
4
     
6.
Representations
4
     
7.
Confirmation
5
     
8.
Expenses and Stamp Duty
5
     
9.
Counterparts
6
     
10.
Governing Law
6
     
11.
Jurisdiction
6
     
Schedule Conditions Precedent
7




 


 
                                                                                                                    -i- 

--------------------------------------------------------------------------------

 



















 
This Amendment Agreement is made on  25 SEP 2009 between:


 
(1)           TECH Semiconductor Singapore Pte. Ltd. (company registration
number: 199102059C)
    (the "Borrower"), as borrower; and
 
(2)           Citicorp Investment Bank (Singapore) Limited (the "Facility
Agent"), as facility agent,
 
 
and is supplemental to a US$600,000,000 Facility Agreement dated 31 March 2008
(the "Original
Facility Agreement") made between (1) the Borrower, as borrower, (2) ABN AMRO
Bank N.V.,
Citibank, N.A., Singapore Branch/ Citigroup Global Markets Singapore Pte Ltd,
DBS Bank Ltd and
Oversea-Chinese Banking Corporation Limited, together as original mandated lead
arrangers, (3)
the Facility Agent, as facility agent, (4) ABN AMRO Bank N.V., Singapore Branch
(the "Security
Trustee"), as security trustee, and (5) the Banks (as defined therein).
 
Whereas:
 
(A)         Pursuant to the Original Facility Agreement, the Banks agreed to
grant to the Borrower a
term loan facility of up to US$600,000,000, upon the terms and subject to the
conditions of
the Original Facility Agreement.
 
(B)         The Borrower has requested the Facility Agent, who has (upon the
instructions of the
Instructing Group (as defined in the Original Facility Agreement)) agreed, on
the terms and
subject to the conditions of this Amendment Agreement, to amend and supplement
the
Original Facility Agreement in the manner set out in this Amendment Agreement.
 
It is agreed as follows:
 
 
1.          Definitions and Interpretation
 
1.1        Definitions
 
Unless otherwise defined or construed in this Amendment Agreement and except
where
the context otherwise requires, all terms and references used in the Original
Facility
Agreement shall have the same meaning and construction in this Amendment
Agreement
and, in addition:
 
"Effective Date" has the meaning given to it in Clause 4.1 (Conditions
Precedent).
 
"Party" means a party to this Amendment Agreement.
 
"Supplemental Deed" means the Supplemental Deed relating to the Micron Corporate
Guarantee, dated on or about the date of this Amendment Agreement and entered
into
between Micron and the Security Trustee.
 
1.2       Headings
 
Unless otherwise stated, references to "Clauses" and the "Schedule" are to be
construed
as references to the clauses of, and the schedule to, this Amendment Agreement.






 
1

 
 

--------------------------------------------------------------------------------

 



















 
1.3           Third Party Rights
 
1.3.1        Other than the Finance Parties or as expressly provided to the
contrary in this
Amendment Agreement, a person who is not a Party has no right under the
Contracts (Rights of Third Parties) Act, Chapter 53B of Singapore to enforce or
to
enjoy the benefit of any term of this Amendment Agreement.
 
1.3.2        Notwithstanding any terms of this Amendment Agreement, the consent
of any
third party is not required for any variation (including any release or
compromise of
any liability under) or termination of this Amendment Agreement.
 
2.          Incorporation
 
2.1          Preservation of the Original Facility Agreement
 
Except to the extent expressly amended by the provisions of this Amendment
Agreement,
the terms and conditions of the Original Facility Agreement are hereby confirmed
and shall
remain in full force and effect.
 
2.2           Agreement Supplemental
 
The Original Facility Agreement and this Amendment Agreement shall be read and
construed as one document and this Amendment Agreement shall be considered to be
part of the Original Facility Agreement and, without prejudice to the generality
of the
foregoing, where the context so allows, references in the Original Facility
Agreement to
"this Agreement", howsoever expressed, shall be read and construed as references
to
the Original Facility Agreement as amended and supplemented by this Amendment
Agreement.
 
2.3          Designation as a Finance Document
 
Each Party acknowledges and agrees that each of this Amendment Agreement and the
Supplemental Deed is designated as a "Finance Document" within the meaning of
that
expression in the Original Facility Agreement.
 
3.             Amendments to the Original Facility Agreement
 
The Parties agree that, with effect from the Effective Date, the Original
Facility Agreement
shall be amended as follows:
 
3.1          by deleting Clause 17.1 (Financial Condition) of the Original
Facility Agreement in its
entirety and substituting the same with the following new Clause 17.1 (Financial
Condition):
 
"17.1       Financial Condition
 
The Borrower shall ensure that its financial condition shall be such that:
 
17.1.1    the ratio of its Net Debt to Equity, measured at the end of each
quarter of
its financial years and as evidenced by its then unaudited quarterly
financial statements prepared in US dollars for that quarter, is:








 
-2--



 
 

--------------------------------------------------------------------------------

 

















 
(a)          for each quarter ending on or before 3 December 2009, no more
   than 0.8:1;
 
(b)          for the quarter ending on 4 March 2010, no more than 0.75:1;
 
(c)          for the quarter ending on 3 June 2010, no more than 0.7:1;
 
(d)          for the quarter ending on 2 September 2010, no more than 0.6:1;
    and
 
(e)          for each quarter ending on or after 3 September 2010, no more
   than 0.5:1.
 
17.1.2      its Liquidity Ratio, measured at the end of each quarter of its
financial
years and as evidenced by its then unaudited quarterly financial
statements prepared in US dollars for that quarter, is:
 
(a)          for each quarter ending on or before 3 September 2009, at least
   1.2:1;
 
(b)         for the quarter ending on 3 December 2009, at least 1.7:1;
 
(c)         for the quarter ending on 4 March 2010, at least 1.6:1;
 
(d)         for the quarter ending on 3 June 2010, at least 1.5:1; and
 
(e)         for each quarter ending on or after 4 June 2010, at least 1.4:1;
  and
 
17.1.3      its DSCR, measured at the end of each quarter of its financial years
and
as evidenced by financial projections (prepared by the Borrower and
delivered to the Facility Agent pursuant to Clause 16.4 (Compliance
Certificates)), is:
 
(a)           for each quarter ending on or before 3 September 2009, at least
    1.1:1;
 
(b)           for each quarter thereafter ending on or before 2 September
    2010, at least 1.5:1; and
 
(c)           for each quarter ending on or after 3 September 2010, at least
1.4:1."; and
 
3.2           by deleting Clause 18.13.2 of the Original Facility Agreement in
its entirety and substituting
the same with the following new Clause 18.13.2:
 
18.13.2                        If the conditions in Clause 2.4 of the Guarantee
(as amended, varied,
novated or supplemented from time to time including, without limitation,
pursuant to the Supplemental Deed dated 25 September 2009 entered
into between Micron and the Security Agent), have been satisfied, the
Security Trustee shall at the cost and request of the Borrower, discharge
and release Micron from its obligations under the Micron Corporate
Guarantee (without prejudice to accrued obligations) provided that on or
prior to such release and discharge by the Security Trustee, each of the








 
-3-



 
 

--------------------------------------------------------------------------------

 















 
     Micron Security Documents and the Security created pursuant thereto has
     been released and discharged to the satisfaction of the Security Trustee.".
 
4.             Effective Date
 
4.1           Conditions Precedent
 
    The amendment of the Original Facility Agreement in accordance with
Clause 3 
    (Amendments to the Original Facility Agreement) shall take effect on and
from the date
    (the "Effective Date") that the Facility Agent notifies the Borrower that
the Facility Agent
    has received all of the documents and evidence listed in the Schedule
(Conditions
    Precedent) in form and substance satisfactory to the Facility Agent. The
Facility Agent shall
    notify the Borrower promptly upon being so satisfied.
 
4.2           Failure to satisfy Conditions Precedent
 
If the Facility Agent has not received all the documents and evidence referred
to in Clause
4.1  (Conditions Precedent) by the close of business on 8 October 2009 (or such
later date
as the Facility Agent may agree (acting on the instructions of the Instructing
Group)), this
Amendment Agreement shall terminate.
 
4.3           Rights of Finance Parties
 
Upon termination of this Amendment Agreement under Clause 4.2 (Failure to
satisfy
Conditions Precedent), the outstanding indebtedness under the Original Facility
Agreement
shall remain governed by and be payable, guaranteed and secured in accordance
with the
provisions of the Original Facility Agreement, the other Finance Documents and
all other
related documents.


 
5.             Amendment Fee
 
The Borrower shall pay to the Facility Agent an amendment fee on the date (the
"Amendment Fee Payment Date") which is the later of (a) the Effective Date and
(b) 8
October 2009, in an amount which is the aggregate of 0.45 per cent of the Loan
outstanding on the Amendment Fee Payment Date. The amendment fee paid by the
Borrower under this Clause 5 shall be for the account of each Lender, pro rata
to its
participation in the Loan outstanding on the Amendment Fee Payment Date.

 
6.             Representations
 
6.1           Representations on the date of this Amendment Agreement
 
On the date of this Amendment Agreement, the Borrower makes each of the
Repeating Representations and the representations in Clauses 15.15 (Validity and
admissibility in evidence), 15.17 (Filing and Stamp Taxes) and Clause 15.21
(Private and
Commercial Acts) of the Original Facility Agreement, to the Finance Parties as
if each
reference therein to "this Agreement", "Finance Document" or "Finance Documents"
includes a reference to this Amendment Agreement and each reference to "Security
Document" or "Security Documents" includes a reference to the Supplemental Deed,






 
-4-



 
 

--------------------------------------------------------------------------------

 



















 
and acknowledges that the Facility Agent has entered into this Amendment
Agreement in
reliance on those representations and warranties.
 
6.2              Representations on the Effective Date
 
On the Effective Date, the Borrower makes each of the Repeating Representations
and the representations in Clauses 15.15 (Validity and admissibility in
evidence), 15.17
(Filing and Stamp Taxes) and Clause 15.21 (Private and Commercial Acts) of the
Original
Facility Agreement as amended and supplemented by this Amendment Agreement, to
the
Finance Parties as if each reference therein to "this Agreement" includes a
reference to
the Original Facility Agreement as amended and supplemented by this Amendment
Agreement, each reference to "Security Document" or "Security Documents"
includes
a reference to the Micron Corporate Guarantee as amended and supplemented by the
Supplemental Deed and each reference to "Finance Document" or "Finance
Documents" includes a reference to each of the Original Facility Agreement and
the
Micron Corporate Guarantee as amended and supplemented by this Amendment
Agreement and the Supplemental Deed respectively.
 
7.                 Confirmation
 
The Borrower hereby irrevocably and unconditionally confirms that the respective
terms
and conditions of the Original Facility Agreement, each of the Security
Documents and
each other Finance Document to which it is a party are and shall continue to
apply and
shall remain in full force and effect and binding on it, and that all of the
Security expressed
to be created by each of the Security Documents to which it is a party are and
shall
continue in full force and effect, notwithstanding the provisions of this
Amendment
Agreement or the performance or non-performance by any person of any of its
obligations
under the Original Facility Agreement (as amended and supplemented by this
Amendment
Agreement), any of the Security Documents or any other Finance Document.
 
8.                Expenses and Stamp Duty
 
The Borrower shall:
 
8.1.1        from time to time on demand of the Facility Agent, reimburse the
Facility Agent,
the Security Trustee and each of the Original Mandated Lead Arrangers for all
reasonable costs and expenses (including but not limited to legal and
documentation fees), together with any GST thereon incurred by it in connection
with the negotiation, preparation and execution of this Amendment Agreement and
any other document referred to in this Amendment Agreement; and
 
8.1.2        pay all stamp, registration and other taxes to which this Amendment
Agreement or
    any other document referred to in this Amendment Agreement is subject and
shall,
  from time to time on demand of the Facility Agent, indemnify the Finance
Parties
against any liabilities, costs, claims and expenses resulting from any failure
to pay
or any delay in paying any such tax.








 
-5-



 
 

--------------------------------------------------------------------------------

 















 
9.                 Counterparts
 
This Amendment Agreement may be executed in any number of counterparts, all of
which taken together shall constitute one and the same instrument.
 
10.               Governing Law
 
This Amendment Agreement shall be governed by Singapore law.
 
11.               Jurisdiction
 
11.1             Singapore Courts
 
The courts of Singapore have jurisdiction to settle any dispute (a "Dispute")
arising out of
or in connection with this Amendment Agreement (including a dispute regarding
the
existence, validity or termination of this Amendment Agreement or the
consequences of its
nullity).
 
11.2             Convenient Forum
 
The Borrower waives any objection it might now or hereafter have to the courts
referred to
in Clause 11.1 (Singapore Courts) being nominated to settle Disputes and
accordingly,
agrees that they will not argue to the contrary.
 
    11.3             Non-exclusive Jurisdiction
 
The submission to the jurisdiction of the courts referred to in Clause 11.1
shall not (and
shall not be construed so as to) limit the right of each of the Finance Parties
to take
proceedings against the Borrower or, the Borrower to take proceedings against
the
Finance Parties or any one or more of them or any other party, in any other
court of
competent jurisdiction nor shall the taking of proceedings in any one or more
jurisdictions
preclude the taking of proceedings in any other jurisdiction (whether
concurrently or not) if
and to the extent permitted by applicable law.
 
    This Amendment Agreement has been entered into on the date stated at the
beginning of
this Amendment Agreement.






































 
-6-



 
 

--------------------------------------------------------------------------------

 















 
Schedule
 
- Conditions Precedent




 
1.            Corporate Authorisations
 
1.1          A copy of the constitutional documents of each of the Borrower and
Micron, certified true
by a duly authorised officer of the relevant Obligor (unless the relevant
Obligor certifies
and confirms to the Facility Agent that each of the copies of its constitutional
documents
already delivered to, and held by, the Facility Agent are up-to-date copies of
its
constitutional documents).
 
1.2          A copy or an extract of the resolution of the board of directors of
each of the Borrower and
 Micron approving the execution, delivery and performance of this Amendment
Agreement
 or, as the case may be, the Supplemental Deed, and the terms and conditions
thereof and
 authorising a named person or persons to sign such document and any documents
to be
 delivered pursuant thereto, certified true by a duly authorised officer of the
relevant
 Obligor.
 
1.3          A certificate of a duly authorised officer of each of the Borrower
and Micron setting out the
 names and signatures of the persons authorised to sign, on behalf of that
Obligor, this
                Amendment Agreement or, as the case may be, the Supplemental
Deed and any
 documents to be delivered pursuant thereto.
 
1.4          A certificate as to the existence and good standing of Micron from
the appropriate
 governmental authorities in the State of Delaware, The United States of
America.
 
2.           Authorisations and Consents
 
A copy, certified as true by and on behalf each Obligor, of each such licence,
approval,
registration or declaration as is, in the opinion of counsel to the Finance
Parties, necessary 
to render each of this Amendment Agreement and the Supplemental Deed legal,
valid,
binding and enforceable on the relevant Obligor and admissible in evidence in
any
applicable jurisdiction and enable each of the parties to such documents to
perform its
obligations thereunder (or, if the Facility Agent so requires, confirmation by a
duly
authorised officer of the relevant Obligor that no such documents are required).
 
3.            Supplemental Documents
 
3.1          Each of this Amendment Agreement and the Supplemental Deed, duly
executed by each
    party thereto and, where appropriate, duly stamped and presented for
registration with all
    appropriate authorities.
 
3.2          Evidence of the acceptance of the appointment of the process agent
referred to in the
    Supplemental Deed.
 
4.            Opinions
 
4.1          A legal opinion from Allen & Gledhill, Singapore counsel to the
Finance Parties.
 
4.2          A legal opinion from Moffatt, Thomas, Barrett, Rock & Fields,
Chartered, U.S. legal
   counsel to Micron.








 
-  7-



 
 

--------------------------------------------------------------------------------

 

















 
5.           Costs and Expenses
 
  Evidence that the fees, costs and expenses then due from the Borrower pursuant
to
  Clause 8 (Expenses and Stamp Duty) have been paid.



































 





















 














 
-8-



 
 

--------------------------------------------------------------------------------

 





















 
In witness whereof this Amendment Agreement has been entered into on the date
stated at
the beginning.


 
The Borrower
 
TECH SEMICONDUCTOR SINGAPORE PTE. LTD.


 
By:  /s/ Lee Kok Choy


























































































 
-9-



 
 

--------------------------------------------------------------------------------

 





















 
The Facility Agent
 
CITICORP INVESTMENT BANK (SINGAPORE) LIMITED




 
By:  /s/ Rebecca Yung






































































 
-10-





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------